Citation Nr: 0841988	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-11 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for traumatic 
arthritis of the left foot, rated 10 percent prior to March 
27, 2008, and 20 percent from March 27, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

The veteran has long been in receipt of a 10 percent rating 
for service-connected traumatic arthritis of the left foot.  
On October 23, 2003, VA received the veteran's claim for an 
increased rating for this disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which, in pertinent part, denied 
the claim for a rating in excess of 10 percent for the 
traumatic arthritis of the left foot. 

During the appeal of the veteran's claim, by way of a May 
2008 rating decision, the RO granted an increased disability 
rating of 20 percent effective from March 27, 2008.  Though 
the RO increased the assigned rating from that date, the 
increased rating claim remained in controversy because both 
the 10 percent rating prior to March 27, 2008, and the 20 
percent rating assigned from then, remained less than the 
maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The issue is framed on the cover page to 
accurately reflect the matter on appeal.

In a statement submitted with the veteran's April 2005 VA 
Form 9, he appears to have raised a claim of entitlement to a 
total disability evaluation based upon unemployability due to 
service-connected disability (TDIU).  This matter is referred 
to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDING OF FACT

For both the period prior to March 27, 2008, and the period 
since, the veteran's traumatic arthritis of the left foot is 
productive of severe residuals of left foot injury; it is not 
productive of actual loss of use of the foot.


CONCLUSION OF LAW

The schedular criteria have been met for a 30 percent 
disability rating and no more, for traumatic arthritis of the 
left foot, for both the period prior to March 27, 2008, and 
the period since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim in correspondence 
dated in January 2004, June 2004, and June 2007, as well as 
in a February 2005 statement of the case and May 2008 
supplemental statement of the case.  These correspondence 
provided notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case informed the 
veteran of the specific rating criteria which would provide a 
basis for increased ratings regarding his service-connected 
disorder.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law, by 
affording VA examinations.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated in a May 2008 supplemental 
statement of the case.  While the appellant did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 


II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability. 38 
C.F.R. §§ 4.1, 4.2 (2008).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. 
38 C.F.R. §§ 4.1, 4.2 (2008).

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion. Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges, however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record from the period since 
the claim.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The words "slight" "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6 
(2008).  Use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis, established by X-ray evidence, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for affected joints. When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, the 
veteran's traumatic arthritis of the left foot is evaluated 
as 10 percent disabling for the period prior to March 27, 
2008, and as 20 percent disabling from that date.  Under that 
code, a 10 percent evaluation is assigned for moderate 
residuals of a foot injury.  A 20 percent evaluation may be 
assigned if moderately severe residuals of foot injury are 
demonstrated.  A 30 percent evaluation is assigned for severe 
residuals.  If with actual loss of use of the foot, a 40 
percent disability rating is for assignment.  38 C.F.R.§ 
4.71a, Diagnostic Code 5284, and note following (2008).  
 
The medical evidence associated with the current claim on 
appeal includes VA treatment records and examination reports.  
These records include medical evidence pertaining to 
decubitus ulcer, left heal, associated with the traumatic 
arthritis of the left foot.  The ulcer is disorder of the 
left foot that is service-connected separately from the 
traumatic arthritis of the left foot that is on appeal here.  
The severity of the ulcer disorder is not presently on 
appeal.  To the extent that evidence of impairment arising 
solely from the decubitus ulcer of the left heal is 
distinguishable from the disability on appeal here, that 
evidence may be subject to discussion below, but is not 
applicable and is not considered in the evaluation of the 
separately service-connected traumatic arthritis of the left 
foot subject to this appeal.     

VA treatment records prior to March 27, 2008 include the 
report of a past VA examination in July 1988, which contains 
a diagnosis of left foot arthritis.  Associated with that 
report is a report of X-ray examination containing a 
diagnosis of traumatic arthritis of the left foot.

In an October 2003 statement, a VA registered nurse stated 
that the veteran was a disabled veteran whose traumatic leg 
injury in service had rendered him wheelchair dependent.  She 
further stated that this condition had subsequently caused a 
decubitus ulcer on the heel and significant pedal edema; and 
had required multiple hospitalizations, rehabilitation 
placement, frequent clinic visits and visiting nurse visits 
due to the service connected disability.

Subsequent VA treatment records in the 2000s describe the 
veteran as wheel chair bound and paraplegic.  In January 
2004, the veteran underwent partial calcanectomy with left 
foot radical debridement in treatment of heel gangrene of the 
left foot with osteomyelitis.

The report of a February 2004 VA examination shows that the 
veteran presented on a stretcher, having just had a procedure 
on his feet in treatment of bilateral heel ulcers.  
Examination was unsuccessful due to the veteran's post-
surgical condition.

The report of an August 2004 VA examination shows that the 
veteran had a medical history of being seen regularly in a 
podiatry clinic for bilateral pedal ulcerations.  Left foot 
examination revealed contractures of digits and a malformed 
appearance as a result of surgeries and edema.  Range of 
motion was limited.  The veteran was confined to a stretcher 
and was not able to ambulate.

The report of a March 2008 VA examination shows that the 
examiner noted that in arranging for the examination, the 
veteran had been unable to go from bed to chair without a 
Hoyer lift.  The examiner noted that the records reflected a 
history of injury by frostbite at the Battle of the Bulge; 
however, there was nothing in the service medical records to 
substantiate that claim. 

Unrelated to the service-connected left foot disability, the 
veteran had developed  diabetes mellitus, non-insulin 
dependent at that time.  He had also developed peripheral 
neuropathy involving both lower extremities to at least mid-
calf and the upper extremities at least in the fingers.     

On examination of the left foot, the ankle could dorsiflex 
passively to 15/20 degrees but could not even be held at 
neutral; and could not dorsiflex actively.  Both the motions 
and sensation of the skin in both feet were entirely passive 
with no sensory input.  The hind foot was in about neutral 
through the subtalar joint.  The hind foot could not be moved 
into either more valgus or varus.  The midfoot was 
essentially rigid but in a fairly anatomic position.  Sensory 
was essentially absent from the tips of the toes to at least 
the pre-patellar area bilaterally.  Motor strength was absent 
(0/5) in both feet in the extensor hallucis longus, tibialis 
anterior, triceps surae.  

The report contains an assessment, in pertinent part, of (1) 
osteoarthritis, left foot, status post multiple debridements 
of heel ulcer; (2) subluxation, right ankle; (3) peripheral 
neuropathy of unknown etiology.

The examiner concluded the March 2008 VA examination report 
with the following set of opinions with respect to the 
severity of the service-connected traumatic arthritis of the 
left foot.  The examiner opined essentially that the 
necessity of being in a wheelchair was the result of the 
combination of the veteran's right knee disability, the rigid 
foot on the left, and the essentially flail right ankle.  
Because of the present severity of the left foot 
osteoarthritis, it is impossible to ask the veteran to move 
it at all.  It is highly likely that the veteran has been 
essentially unable to move it for several years; and probably 
it was sufficiently unstable without braces so that he could 
not move it by the late 1980s.  Presently, he did not have 
any movement actively in the foot.  The fact that the veteran 
does not take even acetaminophen for pain suggests that 
flare-ups of pain are at best minimal.  The examiner 
concluded with the opinion that therefore, the left foot 
disability results in disability that is at least moderately 
severe secondary to the injury to the foot.

Based on all of the foregoing, and in particular the opinion 
discussed immediately above, and giving the veteran's claim 
the benefit of the doubt, the objective medical evidence is 
in equipoise as to whether the veteran's traumatic arthritis 
of the left foot is productive of severe disability for the 
entire period under consideration-both before and since 
March 27, 2008.  Based on the opinion above and the remainder 
of the clinical evidence, it is apparent that the veteran is 
unable to actively move the left foot at all due to the 
osteoarthritis, and it is highly likely that this has been 
the case for several years and probably since the date of the 
claim for increase.  Therefore, pursuant to Diagnostic Code 
5284, a disability rating of 30 percent is warranted for 
severe traumatic arthritis of the left foot for both the 
period before March 27, 2008, and the period thereafter.

The evidence does not show, however, that a disability rating 
in excess of 30 percent is warranted at any time during the 
relevant time period.  There is no evidence that the 
condition of the traumatic arthritis of the left foot is 
productive of actual loss of use of the foot, as required for 
entitlement to a higher, 40 percent, disability rating under 
criteria of notes following 38 C.F.R. § 4.71a, Diagnostic 
Codes 5283 and 5284.  

VA defines loss of use of a foot under 38 C.F.R. § 4.63-
albeit there for the purpose of considering entitlement to 
special monthly compensation-as when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The Board does 
not find that there is competent evidence that the veteran's 
traumatic arthritis of the left foot is productive of that 
condition.

No other diagnostic code pertaining to the feet provides for 
a schedular disability rating in excess of 30 percent for a 
single (unilateral) foot condition.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5283.
 
The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
impairment due to the service-connected traumatic arthritis 
of the left foot, there is no evidence that the nature and 
severity of the service-connected symptoms alone are beyond 
what is contemplated by the applicable criteria.  There is 
also no indication that the disorder has necessitated 
frequent periods of hospitalization. Based on the foregoing, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases. See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, a 30 percent disability rating (but no more) is 
warranted for the severe disability of the left foot during 
both the period before March 27, 2008, and the period 
thereafter.  The preponderance of the evidence is against the 
claim to the extent of any further increase in rating for the 
traumatic arthritis of the left foot.  As such, the benefit-
of-the-doubt rule does not apply, and the claim beyond that 
granted here must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent disability rating is granted 
for traumatic arthritis of the left foot for both the period 
before March 27, 2008, and the period thereafter.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


